758 F.2d 652
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES M. DONOHOE, PETITIONER,v.CONSOLIDATED COAL COMPANY, BENEFITS REVIEW BOARD, RESPONDENTS.
NO. 84-3705
United States Court of Appeals, Sixth Circuit.
2/21/85

ORDER
BEFORE:  ENGEL, JONES, and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of petitioner's August 27, 1984 request for permission to file a delayed appeal from a January 20, 1984 order of the Benefits Review Board denying him black lung benefits.  The Board filed a response.


2
Rule 15(a), Federal Rules of Appellate Procedure, provides for review of an administrative agency within the time prescribed by the applicable administrative law.  The provisions for appeal from a decision in cases arising under the Black Lung Benefits Act, 30 U.S.C. Sec. 932(a) are set forth in the Longshoreman's and Harbor Workers' Compensation Act, 33 U.S.C. Sec. 921(c).  Section 921(c) provides in relevant part that any person adversely affected by a final order of the Benefits Review Board may obtain review of that order within 60 days in the appropriate United States court of appeals.  Rule 26(b), Federal Rules of Appellate Procedure, prohibits a court of appeals from enlarging the time for appeal from an administrative agency.  Further, the doctrine of excusable neglect, available in untimely appeals from the district court, is not statutorily permitted in Black Lung cases.  Blevins v. Director, Officer of Worker's Compensation, 683 F.2d 141, 142 (6th Cir. 1982).  This Court, therefore, lacks jurisdiction to extend the time for petitioner's appeal which, at the time of this request, was 159 days past the acceptable 60 day limit.


3
Accordingly, it is ORDERED that petitioner's request for a delayed appeal is denied.